DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 13-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathe et al. (US 2017/0059699 A1).  Mathe discloses:

Regarding claim 1, an ultrasonic signal detection circuit (figure 4A;

    PNG
    media_image1.png
    290
    1034
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    494
    1363
    media_image2.png
    Greyscale

), comprising 

a control sub-circuit and a sensing sub-circuit ( 

    PNG
    media_image3.png
    714
    689
    media_image3.png
    Greyscale

), 

wherein the sensing sub-circuit is configured to detect an ultrasonic echo signal and generate a piezoelectric signal according to the ultrasonic echo signal (

    PNG
    media_image4.png
    511
    1034
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    639
    1034
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    759
    434
    media_image6.png
    Greyscale

), 




    PNG
    media_image5.png
    639
    1034
    media_image5.png
    Greyscale


    PNG
    media_image7.png
    192
    600
    media_image7.png
    Greyscale

 ), 


    PNG
    media_image3.png
    714
    689
    media_image3.png
    Greyscale

), and is configured to: 

connect a first power terminal and an output terminal of the control sub-circuit, under control of the first sub-signal, to transmit a power signal to the output terminal of the control sub-circuit (the 


    PNG
    media_image8.png
    733
    1053
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    417
    1036
    media_image9.png
    Greyscale

); and 

connect the first power terminal and the output terminal of the control sub-circuit, under control of the second sub-signal, to transmit the power signal to the output terminal of the control sub-circuit (during the opposite “positive” peak, as noted at paragraph 0072, current still flows through D1 to charge the gate of N1, the charge on N1 causes N1 to turn “on” and conduct Vdd when the select signal turns on N2, connecting Vdd to the output terminal, thus meeting the claimed requirements:


    PNG
    media_image10.png
    816
    1078
    media_image10.png
    Greyscale




    PNG
    media_image11.png
    329
    1013
    media_image11.png
    Greyscale

).


Regarding claim 2, the ultrasonic signal detection circuit according to claim 1, wherein the piezoelectric signal is a periodic signal, the piezoelectric signal has a period that comprises a first sub-period and a second sub-period, the first sub-signal corresponds to the first sub-period, and the second sub-signal corresponds to the second sub-period (figure 4E for example:

    PNG
    media_image12.png
    270
    613
    media_image12.png
    Greyscale

 ).

Regarding claim 3, the ultrasonic signal detection circuit according to claim 2, further comprising an output switching sub-circuit and a read signal line (figure 4A:

    PNG
    media_image13.png
    353
    849
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    871
    1049
    media_image14.png
    Greyscale

), wherein the output switching sub-circuit is respectively electrically connected to the output terminal of the control sub-circuit and the read signal line (as seen:

    PNG
    media_image15.png
    364
    897
    media_image15.png
    Greyscale


 ), and is configured to connect the output terminal of the control sub-circuit and the read signal line, in the first sub-period and the second sub-period, to output the power signal from the read signal line (as described in the claim 1 rejection, N2 operates during both positive and negative cycles of the ultrasonic detection).

Regarding claim 4, the ultrasonic signal detection circuit according to claim 3, further comprising a reset sub-circuit, wherein the reset sub-circuit is electrically connected to the control sub-circuit, and is configured to reset the control sub-circuit (

    PNG
    media_image16.png
    473
    547
    media_image16.png
    Greyscale

).


Regarding claim 13, the ultrasonic signal detection circuit according to claim 2, wherein a duration of the first sub-period is identical to a duration of the second sub-period (as seen in figure 4E, the duration of the positive and the negative half-cycles of a sine wave are equal:

    PNG
    media_image12.png
    270
    613
    media_image12.png
    Greyscale

 ).

Regarding claim 14, the ultrasonic signal detection circuit according to claim 2, wherein the first sub-period and the second sub-period are adjacent in time, and are alternately arranged (as seen in figure 4E:

    PNG
    media_image12.png
    270
    613
    media_image12.png
    Greyscale

 ).

claim 18, an ultrasonic signal detection method of the ultrasonic signal detection circuit according to claim 2, comprising: in a data acquisition stage, detecting the ultrasonic echo signal, and generating the piezoelectric signal according to the ultrasonic echo signal; in the first sub-period, connecting the first power terminal and the output terminal of the control sub-circuit, under control of the first sub-signal, to transmit the power signal to the output terminal of the control sub-circuit; and in the second sub-period, connecting the first power terminal and the output terminal of the control sub-circuit, under control of the second sub-signal, to transmit the power signal to the output terminal of the control sub-circuit (as described in the claim 1 rejection above; also see the timing diagram in figure 4E).

Regarding claim 15, the ultrasonic signal detection circuit according to claim 1, wherein the piezoelectric signal is a sinusoidal voltage signal (figure 4E:

    PNG
    media_image12.png
    270
    613
    media_image12.png
    Greyscale


    PNG
    media_image17.png
    308
    1033
    media_image17.png
    Greyscale

 ).

Regarding claim 16, the ultrasonic signal detection circuit according to claim 1, wherein the sensing sub-circuit comprises an ultrasonic sensor, a first terminal of the ultrasonic sensor is electrically connected to the control sub-circuit, and a second terminal of the ultrasonic sensor is electrically connected to a reference voltage terminal to receive the reference voltage signal (

    PNG
    media_image18.png
    924
    926
    media_image18.png
    Greyscale

 ).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Panchawagh et al. (US 2017/0110504 A1) in combination with Mathe et al. (US 2017/0059699 A1).  

Regarding claim 17, Mathe as applied to claim 1 above, while teaching “the ultrasonic signal detection circuit according to claim 1, wherein the ultrasonic signal detection circuit is provided on the base substrate” (see the claim 1 rejection, and:

    PNG
    media_image19.png
    389
    589
    media_image19.png
    Greyscale


),

does not teach “a display panel, comprising a base substrate and the ultrasonic signal detection circuit according to claim 1, wherein the ultrasonic signal detection circuit is provided on the base substrate.”

Panchawagh teaches an ultrasonic fingerprint sensor integrated with a display panel on a same substrate ( 

	Figure 4:

    PNG
    media_image20.png
    341
    400
    media_image20.png
    Greyscale


Figure 3:


    PNG
    media_image21.png
    704
    747
    media_image21.png
    Greyscale
 

    PNG
    media_image22.png
    778
    704
    media_image22.png
    Greyscale



    PNG
    media_image23.png
    70
    865
    media_image23.png
    Greyscale



It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to combine a display device, such as taught by Panchawagh, with the ultrasonic sensor taught by Mathe, in order to provide the display device with the ability to be interactive using the piezoelectric transducer, as taught by Panchawagh:

    PNG
    media_image24.png
    133
    856
    media_image24.png
    Greyscale


Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Mathe, while the teaching of Panchawagh continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Allowable Subject Matter
Claims 5-12, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 5, 11, and 12, in the context of the claim as a whole, the prior art does not teach the additional claim 5 limitations of (with emphasis added):  “The ultrasonic signal detection circuit according to claim 4, wherein the control sub-circuit comprises a first control transistor and a second control transistor, the reset sub-circuit comprises a first reset transistor, the output terminal of the control sub-circuit comprises a second electrode of the first control transistor and a second electrode of the second control transistor, a first electrode of the first control transistor is electrically connected to the first power terminal to receive the power signal, the second electrode of the first control transistor is electrically connected to the output switching sub-circuit, a gate electrode of the first control transistor is electrically connected to a first electrode of the first reset transistor, and the gate electrode of the first control transistor is also electrically connected to an output terminal of the sensing sub-circuit; a first electrode of the second control transistor is electrically connected to the first power terminal to receive the power signal, the second electrode of the second control transistor is electrically connected to the output switching sub-circuit, a gate electrode of the second control transistor is electrically connected to the first electrode of the first reset transistor…”  Claims 11 and 12 depend from claim 5.

Regarding claims 6 and 8-10, in the context of the claim as a whole, the prior art does not teach the additional claim 6 limitations of (with emphasis added):  “The ultrasonic signal detection circuit according to claim 4, wherein the control sub-circuit comprises a first control transistor and a second control transistor, the reset sub-circuit comprises a first reset transistor and a second reset transistor, the output terminal of the control sub-circuit comprises a second electrode of the first control transistor and a second electrode of the second control transistor, a first electrode of the first control transistor is electrically connected to the first power terminal to receive the power signal, the second electrode of the first control transistor is electrically connected to the output switching sub-circuit, and a gate electrode of the first control transistor is electrically connected to a first electrode of the first reset transistor; a first electrode of the second control transistor is electrically connected to the first power terminal to receive the power signal, the second electrode of the second control transistor is electrically connected to the output switching sub-circuit, and a gate electrode of the second control transistor is electrically connected to a first electrode of the second reset transistor …”   Claims 8-10 depend from claim 6.

Regarding claim 7, in the context of the claim as a whole, the prior art does not teach the additional claim 7 limitations of (with emphasis added):  “The ultrasonic signal detection circuit according to claim 4, wherein the control sub-circuit comprises a first control transistor and a second control transistor, the reset sub-circuit comprises a first reset transistor and a second reset transistor, the output terminal of the control sub-circuit comprises a second electrode of the first control transistor and a second electrode of the second control transistor, a first electrode of the first control transistor is electrically connected to the first power terminal to receive the power signal, the second electrode of the first control transistor is electrically connected to the output switching sub-circuit, and a gate electrode of the first control transistor is electrically connected to a first electrode of the first reset transistor; a first electrode of the second control transistor is electrically connected to the first power terminal to receive the power signal, the second electrode of the second control transistor is electrically connected to the output switching sub-circuit, and a gate electrode of the second control transistor is electrically connected to a first electrode of the second reset transistor …”

Regarding claim 19, in the context of the claim as a whole, the prior art does not teach the additional claim 19 limitations of (with emphasis added):   “The ultrasonic signal detection method wherein the control sub-circuit comprises a first control transistor and a second control transistor, in the first sub-period, the first control transistor is controlled to be turned on and the second control transistor is controlled to be turned off by the first sub-signal, and the power signal is transmitted to the output terminal of the control sub-circuit via the first control transistor; and in the second sub-period, the first control transistor is controlled to be turned off and the second control transistor is controlled to be turned on by the second sub-signal, and the power signal is transmitted to the output terminal of the control sub-circuit via the second control transistor.”

Regarding claim 20, in the context of the claim as a whole, the prior art does not teach the additional claim 20 limitations of (with emphasis added):    “The ultrasonic signal detection method according to claim 18, wherein the control sub-circuit comprises a first control transistor and a second control transistor, in the first sub-period, by the first sub-signal, the first control transistor is controlled to be turned on, a connection of the second control transistor and the sensing sub-circuit is turned off to turn on the second control transistor, and the power signal is transmitted to the output terminal of the control sub-circuit via the first control transistor and the second control transistor; and in the second sub-period, the second control transistor is controlled to be turned on by the second sub-signal, a connection of the first control transistor and the sensing sub-circuit is turned off to turn on the first control transistor, and the power signal is transmitted to the output terminal of the control sub-circuit via the first control transistor and the second control transistor.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665